              Case 3:18-cv-07004-JD Document 58 Filed 05/26/20 Page 1 of 4



O’Melveny & Myers LLP                T: +1 213 430 6000
400 South Hope Street                F: +1 213 430 6407
18ᵗʰ Floor                           omm.com
Los Angeles, CA 90071-2899




                                                                                                               Carlos M. Lazatin
May 26, 2020                                                                                                   D: +1 213 430 6655
                                                                                                               clazatin@omm.com
VIA ECF
 Hon. James Donato
 United States District Judge
 U.S. District Court, Northern District of California
 Courtroom 11
 450 Golden Gate Avenue
 San Francisco, CA 94102

Re:       Gor Gevorkyan v. Bitmain, Inc., et al., N.D. Cal. Case No. 3:18-cv-07004-JD
Dear Judge Donato:
Contrary to what Plaintiff contends in his May 14, 2020 Letter to the Court (“Motion”), it is Plaintiff,
not Bitmain, who has run out the clock. It is Plaintiff who spent most of the past five months
pursuing discovery on legally irrelevant contacts that cannot support specific jurisdiction as a
matter of law. It is Plaintiff who waited a month after Bitmain completed its document production
on February 20 to first raise (on March 18) any concerns about the sufficiency of that production.
It was Plaintiff who, over a month later (on April 24), took the untenable position that the Court’s
order denying Bitmain’s motion to compel “pending further developments” resolved all of Plaintiff’s
outstanding issues with Bitmain’s discovery responses. And it was Plaintiff who then waited
another three weeks to file this Motion, which is based on his unsupported contentions that (i)
defendant Bitmain Technologies Ltd. (“Bitmain HK”) and third party Bitmain Inc. (collectively,
“Bitmain”) are required to produce documents that Plaintiff’s counsel told the Court have no
bearing on specific jurisdiction, (ii) Bitmain HK, Bitmain, Inc., and Luyao Liu must scour the files
of other Bitmain companies and turn over those companies’ documents, and (iii) Mr. Liu, a
Chinese citizen who resides in Shanghai, can be forced to sit for deposition in violation of Chinese
law and current COVID-related travel restrictions. The Motion should be denied in its entirety.
As discussed below, the majority of Plaintiff’s requests (35 of 61) concern alleged California
contacts that are completely unrelated to Plaintiff’s claims arising from his purchases, and
therefore cannot support the Court’s exercise of specific jurisdiction over those claims as a matter
of law. As for the few requests covering topics that may arguably have some connection to
jurisdiction—e.g., the relationships between Bitmain entities, communications with Plaintiff, and
California sales figures—Bitmain simply does not have many responsive documents and it turned
over the documents it was able to locate back in February. Those documents detailed the roles
of and relationship between various Bitmain entities, in line with the Court’s original rationale for
ordering jurisdictional discovery. (Tr. at 5:2–3 (“I think someone is doing a tap dance around the
name of the company.”).) But rather than pursuing those leads and directing his inquiries to the
appropriate entities—those documents identified exactly who they are—Plaintiff now contends
Bitmain needs to search for and produce other companies’ records. Though that is not the law
and though it had no obligation to do so, Bitmain has requested and produced to Plaintiff relevant


                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
            Case 3:18-cv-07004-JD Document 58 Filed 05/26/20 Page 2 of 4




information from its affiliated companies. As for the deposition of Mr. Liu, Bitmain HK’s CFO,
Plaintiff is well aware that Mr. Liu cannot travel outside China for a deposition and that it is illegal
to hold one there. Bitmain has repeatedly offered to have Mr. Liu respond to written
interrogatories, but Plaintiff has refused those offers.
       A.      Plaintiff’s Requests Exceed the Scope of Jurisdictional Discovery
On December 19, 2019, this Court granted Plaintiff leave to conduct discovery solely on the
issue of specific personal jurisdiction. (See Ex. 5 at 4.) The majority of Plaintiff’s requests,
however, have no apparent connection to that issue. For specific jurisdiction, it is not enough that
Bitmain have contacts with California—Plaintiff’s claims must “arise out of” those forum
contacts. Bristol-Myers Squibb Co. v. Super. Ct., 137 S. Ct. 1773, 1781 (2017). As this Court has
noted, a defendant’s “general business dealings” in a forum are not enough to establish specific
jurisdiction. Zithromia Ltd. v. Gazeus Negocios de Internet SA, 2018 WL 6340875, at *2 (N.D.
Cal. Dec. 5, 2018) (Donato, J.). “What is needed is a demonstration that the lawsuit arises out of
[defendant’s] contacts with this forum.” Id. at *3. That is why, in Bristol-Myers, despite the fact that
the defendant there operated five California research facilities and employed over 200 California
sales representatives, the Supreme Court found that such contacts were not sufficient, “or even
relevant,” to establishing specific jurisdiction. 137 S. Ct. at 1781. And that is why in Erickson v.
Nebraska Machinery Co., 2015 WL 4089849, at *4 (N.D. Cal. July 6, 2015) (Donato, J.), this Court
held that the defendant’s California-directed license negotiations and its unrelated sales to
California entities were “irrelevant [to specific jurisdiction] because plaintiffs’ … claim does not
arise out of those” forum contacts. Id. Thus, unless Plaintiff’s claims arise out of a forum contact,
that contact is irrelevant to specific jurisdiction and outside the scope of jurisdictional discovery.
Here, there is no question that Plaintiff’s claims do not arise out of any of the alleged California
contacts that are the subject of his discovery requests. Plaintiff does not allege that his claims
arise from, or even have any connection with, for example, Bitmain employees with whom Plaintiff
never says he interacted, Bitmain websites and social media posts Plaintiff never claims he read
or relied upon, and leasing documents for offices in San Jose that Plaintiff never even alleges he
visited. (See ECF 56 at 2, Exs. 2–4.) Bitmain asked Plaintiff’s counsel to confirm whether Plaintiff
ever interacted with any of those purported Bitmain employees, websites, social media, or offices.
His counsel refused to do so. At the April 21 hearing, however, Plaintiff’s counsel stated explicitly,
in response to the Court’s inquiry, that Plaintiff is not basing his claim of personal jurisdiction
on any of these alleged contacts. That admission is dispositive of these requests.
Finally, Plaintiff contends that the Court’s April 21 ruling “addressed” and “overruled” Bitmain’s
arguments concerning these contacts. The Court did no such thing. In fact, it was the Court’s
question to Plaintiff, asking why he could not provide information about his connections to these
contacts, that prompted Mr. Marlborough’s response that Plaintiff was not seeking to establish
jurisdiction based on those contacts. The Court then “denied” Bitmain’s motion to compel
responses from Plaintiff “pending further developments.” (ECF 53.) Plaintiff’s renewed insistence
on pursuing discovery on these subjects may constitute a “further development” that warrants
revisiting that ruling. Regardless, however, this Court never ruled that Plaintiff could seek
discovery from Bitmain on contacts that have nothing to do with his claims—nor could it have
done so consistent with the Supreme Court’s controlling decision in Bristol-Myers and this Court’s
own precedents in Erickson and Zithromia.



                                                                                                     2
             Case 3:18-cv-07004-JD Document 58 Filed 05/26/20 Page 3 of 4




        B.       Bitmain Properly Declined to Respond on Behalf of Non-Parties
As for the remaining requests—concerning sales volumes, the relationship between Bitmain and
its affiliates, and Plaintiff’s purchases of ASIC devices—Bitmain responded that it would produce
responsive documents in its possession, custody, or control—and it has. Plaintiff complains that
Bitmain originally produced only 19 pages (ECF 56 at 1), but that reflects Plaintiff’s decision to
focus the bulk of his discovery on subjects that have nothing to do with jurisdiction—not a lack of
cooperation by Bitmain. In fact, Bitmain’s February production identified entities more likely to
have responsive documents, but Plaintiff never served subpoenas on any of them. Yet despite
this lack of diligence, in an effort to cooperate and assist Plaintiff, Bitmain recently requested,
obtained, and produced information related to Plaintiff’s requests that its affiliates were willing to
provide, even though it had no obligation to do so. 1 Still, Plaintiff continues to insist that Bitmain
HK, Bitmain Inc., and Mr. Liu personally must somehow search for, obtain, and produce files
of those other entities over which Bitmain has no control, without those companies’ permission.
It is black letter law that “[a] subsidiary is required to produce documents from its parent [or sister]
company [only] where the subsidiary has legal control over the documents”—meaning the
subsidiary has “the legal right to obtain [the] documents upon demand.” Sharma v. BMW of N.
Am. LLC, 2016 WL 1019668, at *4 (N.D. Cal. Mar. 15, 2016) (Westmore, M.J.). And it is “[t]he
party seeking the documents [that] bears the burden of demonstrating that the responding party
exercises such control.” Doe v. AT&T W. Disability Benefits Program, 2012 WL 1669882, at *2
(N.D. Cal. May 14, 2012) (Ryu, M.J.). Plaintiff does not even contend—let alone carry his burden
to show—that Bitmain HK, Bitmain Inc., or Mr. Liu has legal control over the documents he is
seeking from other Bitmain entities. That failure alone warrants denial of his Motion.
        C.       Mr. Liu Is Unavailable for Deposition2
To the extent Plaintiff seeks to compel Mr. Liu to appear for a deposition, 3 Plaintiff is well aware
that conducting a deposition in China, even via video, is illegal under Chinese law. (See Ex. 6 at
1.) When Plaintiff first sought to depose Mr. Liu when travel was still possible, Bitmain offered to
make Mr. Liu available for a video deposition from Hong Kong, where depositions may legally be
conducted. (Id.) Plaintiff refused Bitmain’s offer then, insisting on an in-person deposition. It was
not until the Court recently directed him to explore “remote” means that Plaintiff requested to
schedule a video deposition of Mr. Liu. But, as Bitmain explained, it is now no longer possible for
Mr. Liu to travel to Hong Kong due to the visa and quarantine restrictions in place in Hong Kong
and Shanghai (id.), not to mention such travel would subject him to serious health risks. Bitmain
has, on no fewer than four occasions, proposed alternatives to a deposition, including written
interrogatories. To date, Plaintiff has refused to consider any of these alternatives.
For the foregoing reasons, Plaintiff’s Motion should be denied.


1 Bitmain produced these documents subject to and while preserving its objections to Plaintiff’s requests.
2 Plaintiff’s motion raises the issue of deposing Mr. Liu, but he does not attach any correspondence
between the parties on that issue. Bitmain attaches as Exhibit 6 correspondence that summarizes the
parties’ communications. This exhibit is numbered consecutively from Plaintiff’s exhibits.
3 To be clear, Mr. Liu is not “Bitmain’s FRCP 30(b)(6) deponent.” (ECF 56 at 2.) Bitmain never designated

Mr. Liu as its 30(b)(6) witness, and Plaintiff’s letter makes clear that Plaintiff seeks to depose him as a fact
witness based on the declarations Mr. Liu submitted in support of Bitmain’s motion to dismiss. (Id. at 3.)


                                                                                                             3
          Case 3:18-cv-07004-JD Document 58 Filed 05/26/20 Page 4 of 4




Respectfully,




Carlos M. Lazatin
of O’Melveny & Myers LLP




                                                                         4
